Citation Nr: 1508725	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, to include in the Republic of Vietnam.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) & Insurance Center in Philadelphia, Pennsylvania which denied the benefit sought on appeal.

In July 2014, the appellant testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran had a heart condition and that heart condition contributed to his death.  Additionally, she asserts that the Veteran's heart condition should be presumptively service-connected since he served in Vietnam and was exposed to Agent Orange.

A certificate of death shows that the Veteran died in November 2010.  The immediate cause of death was metastatic cancer of adrenal gland (pheochromocytoma) and the underlying causes of death were listed as paraplegia secondary to the immediate cause of death, pneumonia and bilateral pleural effusion with fevers, and paroxysmal atrial fibrillation.  A December 2010 Final Anatomic Diagnosis/Autopsy Report lists atherosclerosis involving the kidneys, aorta, coronary arteries, and cerebral arteries as present at the time of death.  

The December 2011 rating decision noted that based upon the medical evidence the rating board determined that the Veteran had coronary artery disease prior to his death but was asymptomatic and that there was no evidence that the Veteran's heart condition manifested to a compensable degree prior to the Veteran's death.  

Based on the fact that the death certificate lists paroxysmal atrial fibrillation as an underlying cause of death, the Board finds that a remand is necessary to obtain an opinion as to whether paroxysmal atrial fibrillation was a symptom of the Veteran's atherosclerosis of the coronary arteries.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate medical doctor as to whether it is at least as likely as not (50 percent probability or greater) the paroxysmal atrial fibrillation that contributed to the Veteran's cause of death was a symptom of his atherosclerosis of the coronary arteries.  

The claims file and a copy of this REMAND should be reviewed by the physician, and the physician must annotate the examination report that the Veteran's claims file was in fact made available for review in conjunction with the opinion.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




